DETAILED ACTION
This is in response to application filed on April 15th, 2021 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	
Claim Interpretation
Regarding Claims 7, 8, 13, 14, 19, 20-- the recitations are being treated as a product-by-process limitation.  It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; more specifically, the structure of Claims 7 and 13 is a face yarn of two or more differently colored singles yarns of continuous filaments, singles yarns of a particular denier drawn, crimped, converged, and entangled into a yarn, wherein the structure of Claim 19 is similar to Claims 7 and 13 with the addition of a particular number of filaments, a total denier of the face yarn, and a structure resulting from a particular draw ratio; additionally, it is noted that the preamble of Claims 7, 13, and 19 sets forth a tufted goods face yarn, wherein the term tufted goods face refers to an intended use of the yarn on a face of a tufted good and is not considered as a bearing significant patentable weight inasmuch as the structure of the limitations are met and performs the functions as recited such as being capable for such intended use.  Furthermore, the structure of Claims 8 and 14 is a tufted good having a face yarn of two or more differently colored singles yarns of continuous filaments, singles yarns of a particular denier drawn, crimped, entangled, converged, and entangled into a yarn, wherein the structure of Claim 20 is similar to Claims 8 and 14 with the addition of a particular number of filaments, a total denier of the face yarn, and a structure resulting from a particular draw ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al (USPN 5804115), herein Burton, in view of Heijnis (USPN 3353239).
Regarding Claim 1, Burton teaches a process for manufacturing a face yarn for tufted products (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see abstract, wherein a tufted yarn is a face yarn, tufted product is carpet), said process comprising:
drawing a plurality of initial singles yarns to thereby form a plurality of drawn singles yarns (wherein “strand” within Burton refers to yarn, see Fig. 1; Col. 7 Lines 36-40; 13-14; 25-27; 15-16; therefore the several filaments making a strand make a singles yarn; see draw zone 22 Col. 7 Line 52);
wherein said initial singles yarns comprise continuous filament yarns that are undrawn (Col. 7 Lines 36-40; Col. 1 Lines 5-7; wherein one of ordinary skill in the art understands that these strands are undrawn inasmuch as they’ve just come from spinning head 10, and will not be drawn until after 20),
wherein said initial singles yarns comprise two or more singles yarns exhibiting different colors (Col. 1 Lines 5-7, wherein each strand/yarn already has different colors),
texturizing said drawn singles yarns to thereby form a plurality of drawn and texturized singles yarns (Col. 7 Lines 59-60; Col. 7 Lines 65-66; Col. 7 Line 67-Col. 8 Line 1);
converging said drawn and crimped singles yarns to thereby form a yarn bundle comprising bundled single yarns (Col. 8 Lines 20-21; converged at 38 to eventually make yarn bundle 40); and
entangling said yarn bundle to entangle said bundled singles yarns and thereby form said face yarn (second stage interlacer 42; Col. 1 Lines 18-19).

Burton also discloses wherein each of said drawn singles yarns has a denier of 100 to 320 (Col. 5 Lines 39-42).
Nevertheless, in the case that the prior art of Burton lacks sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s range of singles yarns denier from 300 to 3300 into 300 to 320 and thereby meet the range 100 to 320 as claimed, as applicant appears to have placed no criticality on the claimed range (see applicant specification [0006], [0017]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially in order to meet intended use, as such a range is taught as being known to be for yarns made for tufting into carpet (Col. 5 Lines 39-42).

Burton does not explicitly teach that its texturizing is with a stuffer box crimping to thereby form a plurality of crimped yarns.

Heijnis teaches texturizing with a stuffer box crimping (see Fig. 1; Col. 1 Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s texturizing with the stuffer box crimping of Heijnis as a known apparatus to produce texturizing to have uniformity and desired bulk level (Col. 2 Lines 10-12),
and therefore for modified Burton to teach a plurality of drawn and crimped singles yarns.
	Regarding Claim 2, modified Burton teaches all the claimed limitations as discussed above in Claim 1.
	Burton at least suggests twisting, false-twisting and/or wrapping of said face yarn subsequent to said entangling of step (d) (Col. 6 Lines 52-53, 64-66; wherein twisting is subsequent in that the twisting if after being wound, and being wound is after step (d)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s process with further twisting in order to have further novel color effects in the yarn and then in the carpet (Col. 6 Lines 64-66).
Regarding Claim 3, modified Burton teaches all the claimed limitations as discussed above in Claim 1.
Burton further teaches wherein said face yarn comprises in the range of 2 to 8 singles yarns (see Fig. 1 for 4 singles yarns A-D).
Regarding Claim 4, modified Burton teaches all the claimed limitations as discussed above in Claim 1.
Burton further teaches wherein said face yarn comprises a total denier of 200 to 3600 (as aforementioned, each of the strands/singles yarns has a denier of 300 to 320; with 4 singles yarns A-D in Fig. 1 each with denier of 300 to 320, there is a total denier of 1200 to 1280 thereby meeting the range, as 4*300 = 1200 and 4*320 = 1280, meeting the limitation).
Regarding Claim 5, modified Burton teaches all the claimed limitations as discussed above in Claim 1.
Burton further teaches wherein said initial singles yarns are formed from a polyamide, a polyester, a polyolefin, or a combination thereof (Col. 4 Line 66-Col. 5 Line 2).
Regarding Claim 6, modified Burton teaches all the claimed limitations as discussed above in Claim 1.
Burton further teaches wherein said initial singles yarns are formed from at least one polyamide (Col. 4 Line 66-Col. 5 Line 2).

	Claim Interpretation for Claims 7 and 8-- 

Regarding Claim 7, modified Burton teaches a tufted goods face yarn manufactured according to claim 1 (see claim interpretation; the recitation “a tufted goods face yarn manufactured according to claim 1” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 1” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 1 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art.  See aforementioned rejection of Claim 1 wherein Burton has all the structure of Claim 7 other than crimping, wherein Heijnis teaches crimping, and wherein the references are combined in the same manner and for the same reasons as aforementioned; in other words, the yarn of modified Burton teaches the yarn of Claim 7 because it has the structure of Claim 7).

Regarding Claim 8, modified Burton teaches a tufted good comprising said face yarn manufactured according to claim 1 (see claim interpretation; the recitation “a tufted good comprising said face yarn manufactured according to claim 1” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 1” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 1 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art. See aforementioned rejection of Claim 1 wherein Burton has all the structure of Claim 8 other than crimping, wherein Heijnis teaches crimping, and wherein the references are combined in the same manner and for the same reasons as aforementioned; in other words, the tufted good of modified Burton teaches the tufted good of Claim 8 because it has the structure of Claim 8).

Regarding Claim 9, Burton teaches a process for manufacturing a face yarn for tufted products (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see abstract, wherein a tufted yarn is a face yarn and carpet is a tufted product), said process comprising:
(a) drawing a plurality of initial singles yarns to thereby form a plurality of drawn singles yarns (wherein “strand” within Burton refers to yarn, see Fig. 1; Col. 7 Lines 36-40; 13-14; 25-27; 15-16; therefore the several filaments making a strand make a singles yarn; see draw zone 22 Col. 7 Line 52);
wherein said initial singles yarns comprise continuous filament yarns that are undrawn (Col. 7 Lines 36-40; Col. 1 Lines 5-7; wherein one of ordinary skill in the art understands that these strands are undrawn inasmuch as they’ve just come from spinning head 10, and will not be drawn until after 20),
wherein said initial singles yarns comprise two or more singles yarns exhibiting different colors (Col. 1 Lines 5-7, wherein each strand/yarn already has different colors),
texturizing said drawn singles yarns to thereby form a plurality of drawn and texturized singles yarns (Col. 7 Lines 59-60; Col. 7 Lines 65-66; Col. 7 Line 67-Col. 8 Line 1);
entangling said drawn and crimped singles yarns to thereby form a plurality of entangled singles yarns (34a, 34b interlacer; Col. 1 Lines 18-19);
converging said entangled singles yarns to thereby form a yarn bundle comprising bundled single yarns(Col. 8 Lines 20-21; converged at 38 to eventually make yarn bundle 40); and
entangling said yarn bundle to entangle said bundled singles yarns and thereby form said face yarn (second stage interlacer 42; Col. 1 Lines 18-19).

Burton also discloses wherein each of said drawn singles yarns has a denier of 100 to 320 (Col. 5 Lines 39-42).
Nevertheless, in the case that the prior art of Burton lacks sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s range of singles yarns denier from 300 to 3300 into 300 to 320 and thereby meet the range 100 to 320 as claimed, as applicant appears to have placed no criticality on the claimed range (see applicant specification [0006], [0017]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially in order to meet intended use, as such a range is taught as being known to be for yarns made for tufting into carpet (Col. 5 Lines 39-42).

Burton does not explicitly teach its texturizing is with a stuffer box crimping to thereby form a plurality of crimped yarns.

Heijnis teaches texturizing with a stuffer box crimping (see Fig. 1; Col. 1 Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s texturizing with the stuffer box crimping of Heijnis as a known apparatus to produce texturizing to have uniformity and desired bulk level (Col. 2 Lines 10-12),
and therefore for modified Burton to teach a plurality of drawn and crimped singles yarns.
Regarding Claim 10, modified Burton teaches all the claimed limitations as discussed above in Claim 9.
Burton at least suggests twisting, false-twisting and/or wrapping of said face yarn subsequent to said entangling of step (e) (Col. 6 Lines 52-53, 64-66; wherein twisting is subsequent in that the twisting if after being wound, and being wound is after step (e)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s process with further twisting in order to have further novel color effects in the yarn and then in the carpet (Col. 6 Lines 64-66).
Regarding Claim 11, modified Burton teaches all the claimed limitations as discussed above in Claim 9.
Burton further teaches wherein said face yarn comprises in the range of 2 to 8 singles yarns (see Fig. 1 for 4 singles yarns A-D).
Regarding Claim 12, modified Burton teaches all the claimed limitations as discussed above in Claim 9.
Burton further teaches wherein said initial singles yarns are formed from at least one polyamide (Col. 4 Line 66-Col. 5 Line 2).

Regarding Claim 13, modified Burton teaches a tufted goods face yarn manufactured according to Claim 9 (see claim interpretation; the recitation “a tufted goods face yarn manufactured according to claim 9” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 9” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 9 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art. See aforementioned rejection of Claim 9, wherein Burton has all of the structure of Claim 13 except for crimping, wherein Heijnis teaches crimping, wherein the references are combined in the same manner and for the same reasons as aforementioned; in other words, the yarn of modified Burton teaches the yarn of Claim 13 because it has the structure of Claim 13).

Regarding Claim 14, modified Burton teaches a tufted good comprising said face yarn manufactured according to claim 9 (see claim interpretation; the recitation “a tufted good comprising said face yarn manufactured according to claim 9” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 9” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 9 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art. See aforementioned rejection of Claim 9, wherein Burton has all of the structure of Claim 14 other than crimping, wherein Heijnis teaches crimping, and wherein the references are combined in the same manner and for the same reasons as aforementioned; in other words, the tufted good of modified Burton teaches the tufted good of Claim 14 because it has the structure of Claim 14).

Regarding Claim 15, Burton teaches a process for manufacturing a face yarn for tufted products (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see abstract, wherein a tufted yarn is a face yarn and carpet is a tufted product), said process comprising:
(a) drawing a plurality of initial singles yarns to thereby form a plurality of drawn singles yarns (wherein “strand” within Burton refers to yarn, see Fig. 1; Col. 7 Lines 36-40; 13-14; 25-27; 15-16; therefore the several filaments making a strand make a singles yarn; see draw zone 22 Col. 7 Line 52);
wherein said initial singles yarns comprise continuous filament yarns that are undrawn (Col. 7 Lines 36-40; Col. 1 Lines 5-7; wherein one of ordinary skill in the art understands that these strands are undrawn inasmuch as they’ve just come from spinning head 10, and will not be drawn until after 20),
wherein said initial singles yarns comprise two or more singles yarns exhibiting different colors (Col. 1 Lines 5-7, wherein each strand/yarn already has different colors),
texturizing said drawn singles yarns to thereby form a plurality of drawn and texturized singles yarns (Col. 7 Lines 59-60; Col. 7 Lines 65-66; Col. 7 Line 67-Col. 8 Line 1);
converging said entangled singles yarns to thereby form a yarn bundle comprising bundled single yarns(Col. 8 Lines 20-21; converged at 38 to eventually make yarn bundle 40); and
entangling said yarn bundle to entangle said bundled singles yarns and thereby form said face yarn (second stage interlacer 42; Col. 1 Lines 18-19).

Burton also discloses wherein each of said drawn singles yarns has a denier of 200 to 320 (Col. 5 Lines 39-42).
Nevertheless, in the case that the prior art of Burton lacks sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s range of singles yarns denier from 300 to 3300 into 300 to 320 and thereby meet the range 200 to 320 as claimed, as applicant appears to have placed no criticality on the claimed range (see applicant specification [0006], [0017]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially in order to meet intended use, as such a range is taught as being known to be for yarns made for tufting into carpet (Col. 5 Lines 39-42).

Burton does not explicitly teach its texturizing is crimping to thereby form a plurality of crimped yarns.

Heijnis teaches texturizing being crimping (see Fig. 1; Col. 1 Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s texturizing with the crimping of Heijnis as a known method of producing texturizing to have uniformity and desired bulk level (Col. 2 Lines 10-12),
and therefore for modified Burton to teach a plurality of drawn and crimped singles yarns.
Regarding Claim 16, modified Burton teaches all the claimed limitations as discussed above in Claim 15.
Burton further teaches wherein said face yarn comprises a total denier of 200 to 3600 (Col. 5 Lines 39-41; where 4 A-D strands of 300 to 320 denier each would result in a face yarn with total denier 1200 to 1280, as 4*300 = 1200 and 4*320 = 1280, meeting the limitation).

Burton at least suggests wherein each of said initial singles yarns comprises 10 to 20 filaments (Col. 5 Lines 39-41; as aforementioned, denier of the singles yarns/strands is 300 to 320; therefore with 4 A-D strands with total denier 300 to 320 each, wherein the denier per filament can be 10 to 30, there can be 10 to 32 filaments, as 300/30 = 10; 320/10 = 32).
Nevertheless, in the case that the prior art of Burton lacks sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton’s range of number of filaments from 10 to 32 into 10 to 20 as claimed as applicant appears to have placed no criticality on the claimed range (see applicant specification [0018]) and since it has been that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially in order to meet intended use, as such a range can be identified for yarns made for tufting into carpet (Col. 5 Lines 39-41).
Regarding Claim 17, modified Burton teaches all the claimed limitations as discussed above in Claim 16.
Burton further teaches wherein said drawing of step (a) draws said initial singles yarn at a draw ratio in the range of 2.5 to 5.0 (Col. 5 Lines 63-64; Col. 5 Lines 9-13; Col. 5 Lines 55-56).
Regarding Claim 18, modified Burton teaches all the claimed limitations as discussed above in Claim 17.
Burton further teaches wherein said initial singles yarns are formed from at least one polyamide (Col. 4 Line 66-Col. 5 Line 2).

Regarding Claim 19, modified Burton teaches a tufted goods face yarn manufactured according to Claim 17 (see claim interpretation; the recitation “a tufted goods face yarn manufactured according to claim 17” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 17” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 17 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art. See aforementioned rejection of Claim 17 wherein Burton has all the structure of Claim 19 other than crimping, wherein Heijnis teaches crimping, wherein the references are modified or combined in the same manner and for the same reasons as aforementioned; in other words, the yarn of modified Burton teaches the yarn of Claim 19 because it has the structure of Claim 19).
Regarding Claim 20, modified Burton teaches a tufted good comprising said face yarn manufactured according to claim 17 (see claim interpretation; the recitation “a tufted good comprising said face yarn manufactured according to claim 17” is being treated as a product-by-process limitation. Therefore, even if “the process of claim 17” results in different structural characteristics of the end product than other face yarn manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the “claim 17 process” with the Burton and Heijnis references above as claimed since such a process is a well-known technique in the art. See aforementioned rejection of Claim 17 wherein Burton has all the structure of Claim 20 other than crimping, wherein Heijnis teaches crimping, wherein the references are modified or combined in the same manner and for the same reasons as aforementioned; in other words, the tufted good of modified Burton teaches the tufted good of Claim 20 because it has the structure of Claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Hatcher et al (USPN 4408376); Collingwood (USPN 3534540), Marcus et al (USPN 4299015); Eshuis (USPN 3479810), Mirhej (USPN 4025595) directed to colored yarn; Gerhards et al (USPN 5251363) directed to drawing, crimping, entangling; Schwartz (USPN 6482512), Maranca et al (USPN 6378180), Sanderson et al (USPN 7152288), Stanley (USPN 4004330) directed to stuffer box; Schwartz (USPN 5056200), Binford et al (USPN 3831231), Newton (USPN 3811263) directed to entangling after crimping; Dempster et al (US Publication 2013/0059495) directed to denier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732